DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/20/2020 & 2/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, & 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zednicek et al. (US Patent Application Publication # 2010/0302713).
Regarding Claim 1, Zednicek discloses an electrical component (i.e. capacitor 200) comprising: 
a substrate (i.e. side walls 224) comprising: 
a first major surface (i.e. lower surface); 
a second major surface (i.e. upper surface); and 
an opening (i.e. space between side walls 224 which is occupied by compressed anode body 213) disposed in the substrate and extending between the first major surface and the second major surface; 
tantalum material (i.e. compressed anode body 213 made from a valve metal composition comprising tantalum) disposed within the opening and comprising tantalum particles (i.e. tantalum powder pressed into pellets, sintered, and anodized); 
an anode electrode (i.e. anode lead 210 & end cap 229 which is an anode termination) disposed on the first major surface of the substrate and over the opening; and
a cathode electrode (i.e. carbon layer 227, one or more silver layers 221 or 222, & end cap 228 which is a cathode termination) disposed on the second major surface of the substrate and over the opening (Fig. 5; Abstract; Paragraphs 0001-0003, 0013-0015, 0028, 0047-0055; claims 1-8).
Claims 12-20 include the limitations of claims 1-11 (the method of manufacturing the electrical component) and are analyzed as such with respect 


Regarding Claim 2, Zednicek discloses that the anode electrode comprises: 
a tantalum layer (i.e. refractory metal paste 212 which is a tantalum paste) disposed on the first major surface of the substrate and over the opening; and 
a conductor layer (i.e. anode lead 210) disposed on the tantalum layer (Fig. 5; Abstract; Paragraphs 0001-0003, 0013-0015, 0028-0032, 0047-0055; claims 1-8). The anode lead is in the form of a sheet and is formed of tantalum and bonded to compressed anode body 213 using a refractory metal paste 212 which is a tantalum paste. 
  
Regarding Claim 3, Zednicek discloses that the tantalum material further comprises: 
a dielectric layer disposed on a surface of one or more of the tantalum particles; and 
an electrolyte cathode layer disposed on the dielectric layer (Fig. 5; Abstract; Paragraphs 0001-0003, 0013-0015, 0028-0035, 0043, 0047-0055; claims 1-8).  A dielectric layer is placed over at least a portion of the anode body and a cathode including a solid electrolyte is placed over at least a portion of the dielectric layer.

Regarding Claim 4, Zednicek discloses that the cathode electrode comprises: 
a cathode connection layer (i.e. carbon layer 227, one or more silver layers 221/222) disposed on the second major surface of the substrate and over the opening; and 
a conductor layer (i.e. end cap 228 which is a cathode termination) disposed on the cathode connection layer (Fig. 5; Abstract; Paragraphs 0001-0003, 0013-0015, 0028-0035, 0043, 0047-0055; claims 1-8).  

Regarding Claim 6, Zednicek discloses that the tantalum particles are sintered together (Paragraph 0003, 0029, 0047, 0053, 0054; claims 1-8).  

Regarding Claim 10, Zednicek discloses that the electrical component comprises at least 90% tantalum material by volume (Fig. 5; Abstract; Paragraphs 0013-0017, 0022; claims 1-8, 20, 21).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 , 9, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zednicek et al. (US Patent Application Publication # 2010/0302713) in view of Sakaguchi et al. (US Patent Application Publication # 2010/0302713).
Regarding Claim 5, Zednicek does not explicitly disclose that the substrate further comprises: 
a conductive via; and 
a conductor layer disposed on the cathode electrode and electrically connected to the conductive via.  
Sakaguchi teaches the substrate (i.e. core substrate 1111 w/ insulating films 1103, 1123, and 1133) further comprises: 
a conductive via (i.e. through holes 1125/via holes 1126 filled with a conductive metal); and 
a conductor layer (i.e. wiring layers 1102, 1104, 1124, and 1134 made of copper) disposed on the cathode electrode (i.e. second electrode 16 which is used as a cathode in capacitor 1) and electrically connected to the conductive via (Fig. 3 & 13; Abstract; Paragraphs 0009, 0010, 0094, & 0095).
Zednicek is silent on the external connections for the tantalum capacitor. Sakaguchi shows a known-in-the-art configuration/structure/arrangement for connecting tantalum capacitors embedded in a substrate and using conductive vias and conductor layers in order to electrically connect said capacitors. It would have been obvious to one skilled in the art to use such a configuration/structure/arrangement with the capacitor of Zednicek, as taught by Sakaguchi, in order to reliably connect the capacitor.

Regarding Claim 8, Zednicek does not explicitly disclose that the substrate comprises ceramic material.
Sakaguchi teaches that the substrate (i.e. core substrate (ceramic substrate) 1111 w/ insulating films 1103, 1123, and 1133) comprises ceramic material (Fig. 3 & 13; Abstract; Paragraphs 0009, 0010, 0094, & 0095).
Sakaguchi teaches that it is well known in the art of substrates to use a ceramic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a substrate that comprises sapphire in which to place the capacitor of Zednicek, as taught by Sakaguchi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 9, Zednicek does not explicitly disclose that the substrate further comprises vertical interconnections.  

Zednicek is silent on the external connections for the tantalum capacitor. Sakaguchi shows a known-in-the-art configuration/structure/arrangement for connecting tantalum capacitors embedded in a substrate and using conductive vias and conductor layers in order to electrically connect said capacitors. It would have been obvious to one skilled in the art to use such a configuration/structure/arrangement with the capacitor of Zednicek, as taught by Sakaguchi, in order to reliably connect the capacitor.

Regarding Claim 11, Zednicek does not explicitly disclose an integrated circuit package comprising the electrical component of claim 1.  
Sakaguchi teaches an integrated circuit package (i.e. capacitor-embedded board) comprising the electrical component of claim 1 (Fig. 3 & 13; Abstract; Paragraphs 0009, 0010, 0094, & 0095).  
Zednicek is silent on the external connections for the tantalum capacitor. Sakaguchi shows a known-in-the-art configuration/structure/arrangement for connecting tantalum capacitors embedded in a substrate and using conductive vias and conductor layers in order to electrically connect said capacitors. It would have been obvious to one skilled in the art to use such a configuration/structure/arrangement with the capacitor of Zednicek, as taught by Sakaguchi, in order to reliably connect the capacitor.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zednicek et al. (US Patent Application Publication # 2010/0302713) in view of Ruben et al. (US Patent Application Publication # 2017/0172505).

Regarding Claim 7, Zednicek does not explicitly disclose that the substrate comprises sapphire.  
Ruben teaches that the substrate (i.e. substrate 12) comprises sapphire (Fig. 1, 4; Paragraphs 0032-0035, 0039, 0071).  
Ruben teaches that it is well known in the art of substrates to use sapphire as a material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a substrate that comprises sapphire in which to place the capacitor of Zednicek, as taught by Ruben, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/RJA/           Examiner, Art Unit 2847     

/William H. Mayo III/           Primary Examiner, Art Unit 2847